Citation Nr: 0609615	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  00-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected degenerative joint disease, 
lumbar spine, with chronic flexopathy of the right lower 
extremity and right quadriceps atrophy.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected degenerative joint disease of 
the right shoulder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
February 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

It is noted that in September 2004, the Board remanded the 
claim for an increased initial evaluation for the service-
connected degenerative joint disease, lumbar spine, with 
chronic flexopathy of the right lower extremity and right 
quadriceps atrophy for further development.  The Board also, 
however, mistakenly remanded a claim for an increased initial 
evaluation for a left shoulder disability, and an examination 
on this shoulder was accomplished thereafter.  The Board 
regrets this mistake, as such a claim was not in appellate 
status.  In any event, the Board notes that the December 2004 
examination accomplished serves as an informal claim for an 
increased rating for the veteran's service-connected left 
shoulder disability, and refers this matter to the Appeals 
Management Center (AMC), in Washington, DC. for appropriate 
action.  

The claim of entitlement to an increased initial evaluation 
for the veteran's service-connected degenerative joint 
disease of the right shoulder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.


FINDINGS OF FACT

1.  From March 2000 to the present, the veteran's service-
connected degenerative joint disease, lumbar spine, with 
chronic flexopathy of the right lower extremity and right 
quadriceps atrophy has most nearly approximated 
intervertebral disc syndrome, and has been no more than 
severe, with flare-ups of pain no more than twice a week; the 
disorder has not been pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain, 
no muscle spasm has been shown; the veteran's lumbar spine is 
not ankylosed and the disability is not productive of 
incapacitating episodes of at least six weeks for any year 
pertinent to this claim; thoracolumbar motion has been shown 
to be, at most, slightly limited.


CONCLUSION OF LAW

The criteria for a higher initial rating for the veteran's 
degenerative joint disease, lumbar spine, with chronic 
flexopathy of the right lower extremity and right quadriceps 
atrophy have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, while the veteran was not provided with any of the 
above-discussed notification, the currently appealed January 
2000 RO decision actually established service connection for 
the degenerative joint disease, lumbar spine, with chronic 
flexopathy of the right lower extremity and right quadriceps 
atrophy.  As such, the failure to provide him with 
information regarding how to establish service connection for 
the disability was obviously harmless.  Regarding the initial 
evaluation assigned, an October 2001 letter informed him of 
the evidence necessary to establish a higher evaluation for 
this disability, what evidence the RO would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish the 
effective date for his service-connected benefits - i.e. the 
last element of service connection, noted above - the 
effective date established was the earliest date allowed 
under the law, the first day of the month following the 
veteran's separation from active duty.  See 38 C.F.R. § 3.400 
(2005).  As such, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With regard to the duty to assist, it is noted that 
throughout the course of this appeal period, the veteran has 
been afforded VA examinations, including pursuant to the 
September 2004 Board remand.  As well, private and other VA 
medical records have been associated with the claims folder, 
in addition to the veteran's service medical records.  The 
Board sees no areas in which further development is needed, 
and under these circumstances, finds that appellate review, 
at this juncture, is appropriate.

As noted above, service connection was established for 
degenerative joint disease, lumbar spine, with chronic 
flexopathy of the right lower extremity and (separately) 
right quadriceps atrophy by the currently appealed January 
2000 RO decision.  An evaluation of 10 percent was assigned 
for the degenerative joint disease, lumbar spine, with 
chronic flexopathy of the right lower extremity, and a 
noncompensable evaluation was assigned for right quadriceps 
atrophy.  Ultimately, in February 2002, these disabilities 
were combined and increased to 40 percent from March 2000 
(which as noted, was the day after the veteran separated from 
service.  See 38 C.F.R. § 3.400 (2005)).  The veteran 
disagrees with the initial evaluation assigned for this 
disability.

Turning to the evidence of record, it is noted that in 
November 1999, and prior to the veteran's discharge from 
service, a VA examination was accomplished.  During this 
examination, the veteran related that he had pain in both 
sides of his low back, with two episodes (presumably of pain) 
a week lasting a five minutes at a time.  Precipitating 
factors included bending over and walking, and the veteran 
related that pain radiated to his right lower extremity.  The 
veteran also complained of tingling and numbness in his right 
calf and shin, and the examiner noted that a magnetic 
resonance imaging (MRI) study conducted in 1997 showed 
degenerative disc disease with slight spinal stenosis.  

A full range of motion of the lumbosacral spine was indicated 
on physical examination, there was no pain to palpation of 
the paraspinal muscles, and no muscle spasm.  The veteran was 
diagnosed with mild degenerative disc disease lumbosacral 
spine.  X-rays taken showed mild to moderate degenerative 
changes.  

The veteran was seen at the Fort Knox Army hospital for a 
neurology consultation in September 2000, at which time he 
complained of right lower extremity weakness and described a 
burning sensation in the extremity.  His left thigh was 55 
centimeters and his right 50 centimeters.  He was diagnosed 
with monomelic amyotrophy with a neurologic examination 
consistent with right lower extremity weakness which has been 
stable.  

Another VA examination was accomplished in November 2000, the 
report of which again reflects that the veteran had a full 
range of lumbosacral spine motion with normal, well defined 
musculature of the back.  There was also no tenderness to 
palpation and no muscle spasm.  The veteran's right thigh was 
38 inches in diameter and his left 40 inches.  Sensation was 
intact in the lower extremities.  The veteran was diagnosed 
with a history of mild degenerative disc disease of the 
lumbosacral spine without radiculopathy, and right quadriceps 
atrophy.
 
A VA examination was accomplished in December 2004, during 
which the veteran reported right leg weakness and atrophy, 
with back pain that radiated to that extremity.  The veteran 
related that pain flared up once or twice a week, and was 
accompanied by loss of motion and functional impairment 
including worsened right leg weakness.  He related that when 
pain was severe he took medication.  

Physical examination revealed forward flexion of the 
thoracolumbar spine to 85 degrees, extension to 20 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
25 degrees, right lateral rotation to 28 degrees, and left 
lateral rotation to 25 degrees.  Left thigh circumference was 
51.5 cm., and right thigh circumference 48.5 cm.  Achilles 
reflexes were intact bilaterally, and there was 4/5 
quadriceps bilaterally.  

Neurologic examination demonstrated diminished sensation to 
light and sharp stimuli in the right leg around the knee and 
lower leg in an L4 and L5 distribution.  X-rays taken at the 
time showed no degenerative disc disease.  

Finally, as a result of this examination, the veteran was 
diagnosed with lumbar disc disease with fourth lumbar 
radiculopathy (demonstrated by weakness and atrophy), with no 
evidence of ankylosis.  The examiner noted that he did not 
identify reduced or excessive excursion or decreased 
strength, speed, or endurance of the lumbar spine on 
repetitive movement.  Pain was noted throughout range of 
motion studies, however, which appeared appropriate with the 
documented pathology.   

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings that is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2005).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Specifically, where, as 
here, the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126 (1999).

As noted above, the 40 percent evaluation assigned by the RO 
was done so in February 2002 under the provisions of 
Diagnostic Codes 5293-5314 (2001).  During the pendency of 
this appeal, the rating criteria for evaluating disabilities 
of the spine were amended on two occasions.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's degenerative joint 
disease, lumbar spine, with chronic flexopathy of the right 
lower extremity and right quadriceps atrophy is warranted.  
VA's Office of General Counsel (OGC) has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  See VAOPGCPREC 3-2000.  What remains 
unclear, however, is whether the "old" criteria can be 
applied prospectively, although the OGC, in VAOPGCPREC 7-2003 
seems to indicate (this opinion is not entirely clear) that 
VA is no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria, in both instances, prospectively.  

That said, applying the above-discussed evidence to the 
applicable regulations, the Board finds, as will be detailed 
below, that the preponderance of the evidence is against an 
evaluation higher than 40 percent for the veteran's service-
connected degenerative joint disease, lumbar spine, with 
chronic flexopathy of the right lower extremity and right 
quadriceps atrophy, for the entire relevant, time period 
(i.e. since the effective date of service connection, or 
March 2000).

Before evaluating the veteran's back disability under the 
spine diagnostic codes, the Board first points out that under 
38 C.F.R.§ 4.73, Diagnostic Code 5314 (2001 and 2005), a 40 
percent evaluation is warranted for severe impairment of the 
Group XIV muscles (which consists of the sartorius; rectus 
femoris; vastus externus; vastus intermedius; vastus 
internus; and tensor vaginae femoris muscles of the anterior 
thigh group that govern extension of knee; simultaneous 
flexion of hip and flexion of knee, postural support of body, 
and synchronizing the hip and the knee), and that this 
evaluation is the highest available under this code.  As 
such, entitlement to a higher schedular evaluation under this 
code is not for consideration.  


A.  Evaluation Prior to September 2002 and Thereafter

Under the criteria in effect prior to September 23, 2002, a 
40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

A 60 percent evaluation under this version of Diagnostic Code 
5293 is not warranted at any time during the relevant time 
period, as the evidence did not, and does not, even suggest 
that the veteran's back disability was pronounced, manifested 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc.  The evidence does not 
suggest that neurologic symptoms to include pain were 
persistent, but rather that they flared up, at most, twice a 
week (see the November 1999 and December 2004 examination 
reports), and there was no evidence of back muscle spasm on 
examinations accomplished in November 1999 and November 2000, 
demonstrable or otherwise.  


B.  Evaluation Subsequent to September 2002 and Thereafter

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A maximum 60 
percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. 

Notes following the 2002 version of Diagnostic Code 5293 
indicate that, among other things, an incapacitating episode 
is a period of acute signs and symptoms due to this 
disability that requires bed rest prescribed by a physician 
and treatment by a physician.  Also noted is that "chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

With respect to neurologic manifestations, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 pertains to paralysis of the 
sciatic nerve.  Under this provision, mild incomplete 
paralysis warrants a 10 percent disability evaluation; 
moderate incomplete paralysis warrants a 20 percent 
disability evaluation; moderately severe incomplete paralysis 
warrants a 40 percent disability evaluation; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability evaluation.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

Initially, a higher evaluation under interim version of 
Diagnostic Code 5293 (i.e. effective in September 2002) is 
not warranted, because the evidence does not suggest that the 
veteran has experienced, as a result of his service-connected 
back disability, incapacitating episodes, as defined above, 
of any duration, much less of six weeks duration during the 
previous twelve months.  In other words, while the evidence - 
including the December 2004 examination report - indicates 
that he suffers flare-ups of pain, to include of a neurologic 
origin, at most twice a week, there is no suggestion that 
because of these flare-ups he has required bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an initial 
evaluation higher than 40 percent based upon incapacitating 
episodes.

Under this revised version of Diagnostic Code 5293, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.

The evidence discussed above shows that the veteran's back 
disability is manifested by, among other things, a slight, if 
any, limitation of motion, which, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003), would warrant a 10 percent 
evaluation.  As to the determination of an appropriate 
evaluation for the veteran's neurological manifestations, the 
evidence indicates that the veteran's back disability is 
manifested by no more than moderate incomplete paralysis of 
the sciatic nerve, which would warrant an evaluation of 20 
percent.  And, while the veteran's right thigh muscles appear 
atrophied, as reflected by the 3 cm. circumference difference 
between that thigh and the left thigh, the evidence does not 
indicate that it is manifested by severe (incomplete) 
paralysis of the sciatic nerve severe with marked muscular 
atrophy, so as to warrant a 60 percent evaluation 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25, along with the 
evaluations assigned to the veteran's other service-connected 
disabilities.  When considering 38 C.F.R. § 4.25 which 
provides the procedure for determining a combined rating 
using its Combined Ratings Table (Table), the 10 percent 
evaluation for the veteran's orthopedic manifestations is 
combined with the 20 percent evaluation for his neurological 
manifestations, thereby resulting in a score of 30 percent.

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002, does not entitle the veteran 
to an evaluation in excess of 40 percent for his service-
connected degenerative joint disease, lumbar spine, with 
chronic flexopathy of the right lower extremity and right 
quadriceps atrophy.


C.  Evaluation Subsequent to September 2003

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome, under Diagnostic Code 5243, is 
evaluated under the general formula for rating diseases and 
injuries of the spine (outlined below) or under the formula 
for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Notes following the Diagnostic Code 5243 are similar to those 
following Diagnostic Code 5293 effective in September 2002, 
and again indicate that for intervertebral disc syndrome an 
incapacitating episode is a period of acute signs and 
symptoms due to this disability that requires bed rest 
prescribed by a physician and treatment by a physician.  They 
also indicate that "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; and a 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoraolumbar spine.  

As discussed above, the evidence does not suggest that the 
veteran has experienced, as a result of his service-connected 
back disability, incapacitating episodes, as defined by 
regulation, of any duration, much less of six weeks duration 
during the previous twelve months.  In other words, while the 
evidence in December 2004 indicates that he suffers flare-ups 
of pain, to include of a neurologic origin, at most twice a 
week, there is no suggestion that because of these flare-ups 
he has required bed rest prescribed by a physician.  As such, 
Diagnostic Code 5243, in effect as of September 25, 2003, 
cannot serve as a basis for an initial evaluation higher than 
40 percent based upon incapacitating episodes.

In sum, the medical evidence shows that the disability is not 
productive of incapacitating episodes (as defined above) 
having a total duration of at least 6 weeks during a 12 
month-month period pertinent to this claim so as to warrant 
an a 60 percent rating under Diagnostic Code 5243 (effective 
September 26, 2003) (as based on incapacitating episodes).

Regarding a higher evaluation under the general rating 
formula for diseases or injuries of the spine, the evidence 
of record, discussed above, also does not suggest, nor has it 
been contended, that thoracolumbar spine flexion is or has 
ever been 30 degrees or less, and there is no indication that 
the entire thoracolumbar spine is ankylosed, favorable or 
unfavorably.  As such, an evaluation of 50 or 40 percent 
would not be warranted under this rating formula.  

Finally, the Board notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

In considering a higher evaluation for the veteran's service-
connected degenerative joint disease, lumbar spine, with 
chronic flexopathy of the right lower extremity and right 
quadriceps atrophy, the Board has certainly considered pain 
and other functional limitation associated with the 
disability.  However, pain has not been shown to limit low 
back motion to such a degree so as to warrant a higher 
evaluation under the relevant Diagnostic Codes.  In this 
regard, it is noted that the veteran has consistently 
reported intermittent back pain, but that it has resulted in 
only a slight limitation of motion and functional impairment 
to include right leg weakness.  The Board finds that pain and 
flare ups, etc., are not of the severity or frequency so as 
to warrant an evaluation higher than 40 percent.  It is 
significant to note that a 20 percent evaluation would be 
warranted under the general formula for evaluating diseases 
of the spine, as combined range of motion elicited on 
examination of December 2004 was between 170 and 335, at 
about 205 degrees.  See 38 C.F.R. § 4.71a, General Formula 
for Rating Diseases and Injuries of the Spine (2005).  And, 
as such, it is apparent that pain and functional loss has 
been considered in evaluating the service-connected 
degenerative joint disease, lumbar spine, with chronic 
flexopathy of the right lower extremity and right quadriceps 
atrophy as 40 percent disabling during the entire relevant 
time period.  

The Board has considered the evidentiary equipoise rule in 
reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

As a final note, and as noted above, as this issue deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  However, as the assigned 40 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for degenerative 
joint disease, lumbar spine, with chronic flexopathy of the 
right lower extremity and right quadriceps atrophy, and as 
this evaluation has been effective since that time, there is 
no basis for staged ratings with respect to this claim.


ORDER

Entitlement to an initial evaluation higher than 40 percent 
for the veteran's service-connected degenerative joint 
disease, lumbar spine, with chronic flexopathy of the right 
lower extremity and right quadriceps atrophy, is denied.


REMAND

The duty to assist includes affording the veteran an 
examination to assist in appropriately evaluating a service-
connected disability.  That said, the Board is of the opinion 
that to appropriately evaluate the veteran's service-
connected right shoulder disability, he should be afforded a 
VA examination to ascertain the current nature and severity 
of the disability.  It is noted that the last relevant VA 
examination was accomplished in November 2000.  

This case is REMANDED to the AMC for the following 
development:


1.  The AMC should take the appropriate 
steps to have the veteran scheduled for a 
VA orthopedic examination to ascertain 
the of his right shoulder disability.  
The RO should forward the claims file to 
the examiner for review.  All indicated 
tests should be performed, to include 
range of motion studies, and any 
functional loss due to reduced or 
excessive excursion, decreased strength, 
speed, or endurance, or the absence of 
necessary structures, deformity, 
adhesion, and/or defective innervation, 
should be described.  If feasible, the 
extent of any loss of right shoulder 
motion elicited during flare-ups due to 
weakened movement, excess fatigability, 
incoordination, or pain on use beyond 
that which is observed clinically should 
also be described. 

2.  The AMC should then readjudicate the 
veteran's claim for an increased initial 
evaluation for his service-connected 
right shoulder disability based on a 
consideration of all of the evidence of 
record.  The AMC should then provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


